              Case: 3:21-cv-00630-JGC Doc #: 43 Filed: 06/11/21 1 of 2. PageID #: 398


Dismissal of Defendant Jeffrey A. Cooper, approved.

It is so ordered.
s/James G. Carr
Sr. U.S. District Court Judge



                                    IN THE UNITED STATES DISTRICT COURT
                                         WESTERN DIVISION FOR THE
                                         NORTHERN DISTRICT OF OHIO


       Erica Bojcic, et al.,                                              Case No.: 3:21-cv-00630

                                Plaintiffs,                               Judge James G. Carr
       vs.
                                                                          Notice of Dismissal of Defendant
       Mike DeWine, State of Ohio Gov., et al.                            Jeffrey A. Cooper, individually and as
                                                                          his official capacity as Health
                                Defendants                                Commissioner, Montgonery County
                                                                          Health Director, Montgomery County
                                                                          Public Health

               Plaintiffs by and through their attorneys pursuant to Rule 1-041(1)(a), Federal Rules of Civil
       Procedure, do hereby dismiss this action as filed against Jeffrey A. Cooper, individually and as his official
       capacity as Health Commissioner, Montgomery County Health Director, Montgomery County Public
       Health without prejudice.
                                                                 RESPECTFULLY SUBMITTED

                                                             By: __/s/ Thomas Renz____
                                                                 Thomas Renz, Esq. (98645)
                                                                 1907 W State Street, #162
                                                                 Freemont, OH 43420
                                                                 (419) 35104248
                                                                 renzlawllc@gmail.com

                                                                 and

                                                             By: __/s/ Robert J. Gargasz____
                                                                 Robert J. Gargasz (0007136)
                                                                 1670 Cooper Foster Park Road
                                                                 Lorain, OH 44053
                                                                 (440) 960-1670
                                                                 rjgargasz@gmail.com

                                                                 ATTORNEYS FOR THE PLAINTIFFS
      Case: 3:21-cv-00630-JGC Doc #: 43 Filed: 06/11/21 2 of 2. PageID #: 399




                                            Proof of Service

        A copy of the foregoing Notice of Dismissal of Jeffrey A. Cooper, individually and as his official
capacity as Health Commissioner, Montgomery County Health Director, Montgomery County Public
Health has been filed in the above captioned matter this _____ day of June, 2021.



                                                         __/s/ Robert J. Gargasz____
                                                         Robert J. Gargasz (0007136)
